 

UNITED STATES DISTRICT COURT

for the
District of New Mexico

FILED

United States District Court
Albuquerque, New Mexico

Mitchell R. Elfers
United States of America Clerk of Court

TIFFANY L. ROBINSON Case No, 21CR668 JB

Defendant

 

WAIVER OF PERSONAL PRESENCE AT HEARING

 

 

I, Tiffany L. Robinson , Defendant, understand that I am scheduled for
, 1 initial hearing on 06-11-2021
nature of hearing date

I understand that I may appear by video for this proceeding. I hereby ask to be permitted to

appear for the hearing by video, and waive my right to be personally present for this hearing.

owe QM |Z o.

UH Deyendant’s signature
f/

    

 

 

 

Signature of defendant's attorney
MELISSA A. MORRIS, AFPD
Printed name of defendant's attorney

melissa_morris@fd.org

Defendant's attorney's e-mail address

 

 
